      Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


DAVITA M. KEY,                         )
                                       )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )       CIV. ACT. NO. 2:19-cv-767-ECM
                                       )
HYUNDAI MOTOR                          )
MANUFACTURING                          )
ALA., LLC, et al.,                     )
                                       )
                                       )
       Defendants.                     )


     MOTION TO DISMISS BY DEFENDANT DYNAMIC SECURITY, INC.

       Pursuant to Federal Rules of Civil Procedure 8(a), 9(c), and 12(b)(6),

Defendant Dynamic Security, Inc. (“Dynamic”), by and through undersigned

counsel, respectfully moves this Court to dismiss Plaintiff Davita Key’s (“Plaintiff”)

claims against it on grounds set forth below.

I.     SUMMARY OF GROUNDS FOR DISMISSAL
       Plaintiff’s claims against Dynamic, all brought pursuant to Title VII of the

Civil Rights Act of 1964 (“Title VII”), must be dismissed because Plaintiff failed to

plead satisfaction of conditions precedent with regard to Dynamic and because she

failed to file a lawsuit against Dynamic within the statutory period prescribed by

Title VII.     While Plaintiff pled generally that she satisfied administrative


                                           1
        Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 2 of 11



prerequisites, she did not plead that she did so with regard to Dynamic (See Doc. 1,

¶¶ 3, 4). Further, while she had filed EEOC Charges against both Dynamic and

Hyundai Motor Manufacturing of Alabama, LLC (“HMMA”) and had received

notices of right to sue from both, she attached to her Complaint only the Notice of

Right to Sue with regard to the EEOC Charge against HMMA (See Doc. 1-1).

Plaintiff omitted from her Complaint any reference to the Dismissal and Notice of

Rights to Plaintiff with regard to her EEOC Charge against Dynamic. Had Plaintiff

attached the Notice of Rights against Dynamic, she would have revealed that she

missed the filing deadline by over 100 days and that she could not in good faith have

pled that she satisfied administrative prerequisites to filing suit under Title VII. The

EEOC mailed the Dismissal and Notice of Rights regarding Defendant Dynamic on

March 1, 2019,1 and she received the Dismissal and Notice of Rights on or before

March 4, 2019. In order to pursue Title VII claims in federal court, Title VII requires

a plaintiff to file those claims on or before 90 days following receipt of the Notice

of Rights, which in this case was June 3, 2019. Plaintiff did not meet the June 3,

2019, deadline, waiting instead until October 10, 2019, to file any lawsuit against

Dynamic, failing to satisfy administrative prerequisites. Plaintiff’s claims against

Defendant Dynamic must therefore be dismissed.




1
    See Exhibit C to this motion.
                                           2
      Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 3 of 11



II.    RELEVANT FACTUAL ALLEGATIONS2
       1.      Plaintiff’s Complaint alleges, “Plaintiff filed a charge of employment

discrimination with the Equal Employment Opportunity Commission (EEOC)

within 180 days of the commission of the unlawful employment practice alleged in

this claim.” (Doc. 1, ¶ 3)

       2.      Plaintiff’s EEOC Charge against HMMA, filed in October of 2018, is

identified as Charge No. 420-2019-00128 and is attached to this Motion as Exhibit

A (hereinafter referred to as the “HMMA Charge”).3

       3.      Plaintiff’s EEOC Charge against Dynamic, filed on August 3, 2017, is

identified as Charge No. 846-2017-32787 and is attached to this Motion as Exhibit

B (hereinafter referred to as the “Dynamic Charge”).4




2
   Defendant Dynamic does not admit Plaintiff’s factual allegations as true; rather Defendant
considers them as true only for purposes of this Rule 12(b)(6) motion. Defendant’s act of filing
this Rule 12(b)(6) motion does not waive any defenses to Plaintiff’s Complaint.
3
  For purposes of a 12(b)(6) motion, consideration is limited to the four corners of the complaint,
which encompasses the complaint, itself, and any documents referenced therein or attached thereto
that are central to the Plaintiffs’ claims. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 958 (11th
Cir. 2009). Because the EEOC Charge is referenced in Plaintiff’s Complaint, it may be attached
as an exhibit to a motion to dismiss without converting the motion to dismiss to a motion for
summary judgment. Plaintiff’s EEOC Charge against HMMA is attached as Exhibit A to this
Motion.
4
  Because Plaintiff referenced an EEOC Charge in the Complaint, filed the Complaint against two
defendants, and did not specify that her reference to an EEOC Charge applied to one defendant,
Defendants must assume she intended to reference Charges as to both defendants. Defendant
Dynamic therefore attaches the Dynamic EEOC Charge as an exhibit to this motion to dismiss
without converting the motion to dismiss to a motion for summary judgment. See Exhibit B.
                                                 3
     Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 4 of 11



       4.      Plaintiff alleges she “received notification of the right-to-sue letter from

the EEOC on or about July 15, 2019 and has filed this complaint within 90 days of

receiving the EEOC’s notice of the right to sue.” (Doc. 1, ¶ 4)

       5.      Plaintiff attached as an exhibit to her Complaint the Notice of Right to

Sue as to the HMMA Charge (“HMMA Notice of Rights”) (Doc. 1-1), and the

mailing date stamped on that Notice is July 12, 2019.

       6.      Plaintiff failed to attach as an exhibit the Dismissal and Notice of Right

to Sue as to the Dynamic Charge (“Dynamic Notice of Rights”); therefore Defendant

attaches that notice to this motion as Exhibit C.5

       7.      The mailing date stamped on the Dynamic Notice of Rights is March 1,

2019 (Ex. C).

       8.      Presuming three days for receipt after mailing by the EEOC, receipt of

the Dynamic Notice of Rights is attributed to Plaintiff on March 4, 2019.

       9.      Ninety days after March 4, 2019, is June 3, 2019.6




5
  Plaintiff’s Complaint did not specifically reference a right-to-sue letter with regard to Defendant
Dynamic; however, the Middle District of Alabama’s Pro Se instructions for filing employment
lawsuits instruct plaintiffs as follows: “[w]hen filing your complaint with the Clerk’s Office, you
must present the Right to Sue Notice which will be included as part of your case.”
www.almd.uscourts.gov/faq/there-special-information-about-employment-discrimination-cases.
Plaintiff failed to attach the Right to Sue Notice with regard to her claims against Defendant
Dynamic; therefore, Defendant Dynamic may attach it without converting the motion into a motion
for summary judgment.
6
  June 2, 2019, was a Sunday, thus, the deadline for filing moved to Monday, June 3, 2019.
                                                 4
       Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 5 of 11



        10.   Plaintiff filed the Complaint on October 10, 2019, which was well over

200 days after she presumptively received the Dynamic Notice of Rights and over

100 days after the limitations period expired.

III.    LAW AND ARGUMENT

        A.    Legal Standards.
        Federal Rule of Civil Procedure 8 requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The Supreme Court elaborated on this standard in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), affirming that a plaintiff’s complaint must

“give the defendant fair notice of what the ... claim is and the grounds upon which it

rests[.]” Id. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

Fed. R. Civ. P. 9(c) requires that a plaintiff must generally allege in his complaint

that “all conditions precedent to the institution of the lawsuit have been fulfilled.”

        A Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted tests whether a cognizable claim has been adequately stated in the

complaint in compliance with Rule 8(a). See Twombly, 550 U.S. at 555. “[O]nly a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal,

at 679. “All reasonable inferences are drawn in favor of the plaintiff; however,

unsupported conclusions of law or of mixed fact and law have long been recognized


                                            5
    Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 6 of 11



not to prevent a Rule 12(b)(6) dismissal.” Mims v. Monroe Cty. Bd. of Educ., No.

13-643-KD-M, 2014 U.S. Dist. LEXIS 76456, at *4-5 (S.D. Ala. May 20, 2014)

(citing Abraham v. Greater Birmingham Humane Soc'y, Inc., No. 2:11-CV-4358-

SLB, 2014 U.S. Dist. LEXIS 34174, 2014 WL 1043230, *1 (N.D. Ala. Mar. 17,

2014) (citing Dalrymple v. Reno, 334 F.3d 991, 996 (11th Cir. 2003)(citation

omitted)).

      The lack of any law upon which to base a claim against a defendant requires

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Mason v.

Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996). Further, dismissal for failure to file

a lawsuit within 90 days after receipt of the notice-of-right-to-sue letter from the

EEOC is also grounds for dismissal pursuant to Rule 12(b)(6). Roach v. AKAL Sec.,

Inc., 2008 U.S. Dist. LEXIS 81869, at *4 (M.D. Ala. Oct. 15, 2008); Keith v.

Talladega City Bd. of Educ., No. 1:18-CV-1311-KOB, 2019 U.S. Dist. LEXIS

66311, at *12 (N.D. Ala. Apr. 17, 2019) (where, upon a Rule 12(b)(6) motion to

dismiss, a defendant contests that the plaintiff filed the complaint within 90 days of

receiving the EEOC’s right-to-sue letter, the plaintiff must show that the complaint

was timely filed or face dismissal).




                                          6
     Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 7 of 11



       B.      Legal Analysis.7

               1.      Plaintiff’s claims against Dynamic must be dismissed because
                       Plaintiff failed to plead that she satisfied administrative
                       prerequisites with regard to Defendant Dynamic.

       To proceed with her case, Plaintiff must plead and establish that she has met

conditions precedent prior to filing this lawsuit. See Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1010 (11th Cir. 1982) (citing Fed. R. Civ. P. 9(c) and noting

that “a plaintiff must generally allege in his complaint that ‘all conditions precedent

to the institution of the lawsuit have been fulfilled.’”) For a plaintiff to maintain an

action under the Title VII, she must have alleged and established administrative

prerequisites: that she filed the Complaint within ninety days of receiving the

EEOC’s Notice-of-Right-to-Sue letter. Kerr v. McDonald's Corp., 333 F. Supp. 2d

1352, 1358 (N.D. Ga. 2004) (citing Green v. Union Foundry Co., 281 F.3d 1229

(11th Cir.), cert. denied, 537 U.S. 953, 123 S. Ct. 422, 154 L. Ed. 2d 302 (2002)).

Further, where there are multiple defendants, a plaintiff must establish that she has

met administrative prerequisites with regard to each defendant. Reguero v. Airport

Terminal Serv., No. 2:13-cv-97-FtM-38DNF, 2013 U.S. Dist. LEXIS 84064, at *4




7
  At present, there may be various additional grounds for dismissal under Rule 12; however,
Dynamic does not wish to unduly burden the Court or the parties by filing motions to dismiss
claims that are not in fact asserted in the Complaint or are too vague for Defendant to respond.
Defendant reserves the right to file any and all other required motions pursuant to Rule 12(b) after
this Court rules on the instant motion. The filing of the instant motion should not be interpreted to,
nor does it waive, Defendant’s right to file additional motions under Rule 12(b) if necessary.
Moreover, the absence of subject matter jurisdiction is never waived.
                                                  7
    Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 8 of 11



(M.D. Fla. June 14, 2013)(requiring plaintiff to attach supporting documentation

showing that he received a notice-of-right-to-sue letter with regard to each

defendant).

      Here, Plaintiff failed to plead that “all conditions precedent to the institution

of the lawsuit have been fulfilled” with regard to Defendant Dynamic. Her allegation

that she satisfied administrative prerequisites referenced only the date she received

the HMMA Notice of Rights, and thus her allegations were limited to Defendant

HMMA. (Doc. 1, ¶ 4). Plaintiff alleges that she received notification of the right-to-

sue letter from the EEOC on or about July 15, 2019, and that she has filed this

Complaint within 90 days of receiving the EEOC’s notice of the right to sue (Doc.

1, ¶ 4). Plaintiff attached to her Complaint the HMMA Notice of Rights, and it is

dated as having been mailed on July 12, 2019, which comports with the date Plaintiff

alleges she received it (Doc. 1-1). The HMMA Notice of Rights gave Plaintiff 90

days to file a Title VII lawsuit against HMMA seeking to remedy the allegations

included in the HMMA EEOC Charge.

      Plaintiff’s Complaint is devoid of any reference to the Dynamic EEOC Charge

or the Dynamic Notice of Rights. By omission, Plaintiff failed to plead that she

satisfied administrative prerequisites for her claims against Dynamic, failed to plead

the date she received the Dynamic Notice of Rights, and failed to attach the Dynamic

Notice of Rights as an exhibit. These pleading omissions alone require dismissal of


                                          8
     Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 9 of 11



Dynamic as a defendant in this lawsuit.

             2.     Plaintiff’s claims against Dynamic must be dismissed because
                    Plaintiff failed to file the Complaint within 90 days after
                    receiving the Notice of Suit Rights as to the EEOC Charge
                    against Dynamic.

      The indisputable evidence shows that Plaintiff missed the filing deadline as to

Dynamic by over 100 days, which is an additional and independent reason for this

Court to dismiss Plaintiff’s lawsuit against Defendant Dynamic. When a defendant

contests this issue, as Dynamic is doing here, the plaintiff bears the burden of

establishing satisfaction of the ninety-day filing requirement. Mims, 2014 U.S. Dist.

LEXIS 76456, at *6-7 (citing Green, 281 F.3d at 1234 (citing Jackson v. Seaboard

Coast Line R.R. Co., 678 F.2d 992, 1010 (11th Cir. 1982))). The determination of

what constitutes “receipt” of a notice of right to sue must be decided based on “the

individual characteristics of a given fact pattern.” Henderson v. NCO Fin. Sys., No.

CA-09-769-CG-C, 2010 U.S. Dist. LEXIS 32462, 2010 WL 1382737, at *4 (S.D.

Ala. Mar. 12, 2010); see also Bell v. Eagle Motor Lines, Inc., 693 F.2d 1086 (11th

Cir. 1982)(determination of when an EEOC letter is received is on a case-by-case

basis and ninety day clock started running upon the arrival of the letter to the address

provided by the would-be plaintiff). Where there is no evidence to the contrary, the

court will assume that the plaintiff received the right-to-sue letter three days after it

was issued. Kerr, 427 F.3d at 953, n. 9; Winsor v. Home Depot U.S.A., Inc., 743 F.

App’x 335, 335-36 (11th Cir. 2018) (where the date of receipt by mail is in dispute,

                                           9
    Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 10 of 11



the court presumes that the plaintiff received the right-to-sue-letter three days after

it was issued, which meant that the plaintiff was deemed to have filed his complaint

on the 98th day, making it untimely).

      Here, the Dynamic Notice of Rights, attached to this motion as Exhibit C,

forecloses any possibility for Plaintiff to establish satisfaction of the ninety-day

filing requirement. The Dynamic Notice of Rights reflects that the EEOC mailed it

to Plaintiff on March 1, 2019. Plaintiff’s Complaint does not allege that she received

the Dynamic Notice of Rights on a certain date. Therefore, the presumptive three-

day rule applies, requiring this Court to presume that Plaintiff received the Notice

on March 4, 2019. Ninety days after March 4, 2019, was June 2, 2019, which was

the last day Plaintiff could have filed a timely lawsuit arising out of her EEOC

Charge against Dynamic. Since Plaintiff did not file her Complaint until over 100

days later, on October 10, 2019 (Doc. 1), her lawsuit against Dynamic is untimely

and must be dismissed.

      WHEREFORE, for these reasons set forth above, this motion to dismiss all

claims against Defendant Dynamic Security is due to be granted.



                                        Respectfully submitted,

                                        /s/Susan W. Bullock
                                        Wesley C. Redmond
                                        Susan W. Bullock
                                        FordHarrison LLP
                                          10
     Case 2:19-cv-00767-ECM-SMD Document 13 Filed 01/30/20 Page 11 of 11



                                       420 20th Street North, Suite 2560
                                       Birmingham, AL 35203
                                       wredmond@fordharrison.com
                                       sbullock@fordharrison.com
                                       Phone: 205-244-5905
                                             205-244-5904
                                       Facsimile: 615-709-3139


                                       Counsel for Defendant Dynamic Security,
                                       Inc.



                          CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on 28th day of January,

2020, he electronically filed a true and correct copy of the foregoing with the Clerk

of Court using the CM/ECF System, and a true and correct copy to the following by

U.S. Mail:

                          Davita M. Key (Pro Se)
                          6940 Wrangler Road, Apt. C
                          Montgomery, AL 36117
                          (334) 200-7078

                          Plaintiff, pro se


                                                    /s Susan W. Bullock
                                                    Of Counsel
WSACTIVELLP:11250071.1




                                          11
